Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 10/12/2021 with respect to U.S.C. &102 and U.S.C. &103 have been fully considered but they are not persuasive. Applicant asserts:
Claims 27-34 and 47 
a)	Lohr’s computer generated image is not generated via a user interface provided by one or more processors of a mobile phone as claimed. 
b)	However, the Examiner very kindly directs applicant to change the light pattern, responsive to user input.  For example, as shown in FIGS. 7A and 7B, appearance controller 124 may control one or more light sources 134 to create a polka-dot pattern on the mobile device 100.  Alternatively, light source 134 may include one or more selectable filters 135 that provide a desired light pattern to the transmissive cover 132.  For example, light source 134 may include a star filter 135 to generate the star pattern shown in FIGS. 8A and 8B (Lohr, ¶0038). Also, Computer generated images or patterns, such as digital photographs, clip art, drawings, etc., may also be used to change the appearance of the mobile device 100, as shown in FIGS. 10A and 10B (Lohr, ¶0040). Further, different soft covers 132 may be used to display different portions of single light pattern or image. For example, the back of a mobile device housing may comprise two separate soft covers 132.  To create the appearance of the man standing next to the jeep shown in FIG. 10B, one soft cover 132 may provide the one half of the image, while the other soft cover 132 may provide the other half of the image (Lohr, ¶0043). 
Claims 35-41 and 48 
c)	Applicant further asserts: Coverstone's images, videos, etc. are not equivalent to the image file as claimed. For example, Coverstone's images, videos, etc. are actually displayed on the mobile device cover, whereas the claimed image file... represents the light pattern. Coverstone does not mention the claimed image file. 
d)	However, the Examiner very kindly directs applicant to when the host mobile device 110 receives an incoming call or message, the host mobile device 110 may generate a particular indicator (e.g., a particular ring, a particular audible indicator, a particular visual indicator, etc.). Receiving or detecting the particular indicator and can generate a corresponding indicator to enhance the mobile device's particular indicator (Col.12, lines 54-55 and 64-66).  Also, generate an images, videos, etc. to show or represent the light pattern associated with the notification or alert (Coverstone, Col.20, lines 27-35). Further, the light patterns are associated with a particular event (e.g., a particular type of communication, a particular alert, a particular phone number, a particular sender or caller, etc.).  In some embodiments, the ringtones are associated with a particular event (e.g., a particular type of communication, a particular alert, a particular phone number, a particular sender or caller, etc.).  The application also can allow the user to assign one or more light patterns or videos (e.g. ILDs 160) to specific contacts or notifications.  The associated light pattern can be used as an indicator (e.g., a particular type of communication, a particular alert, a particular phone number, a particular sender or caller, etc.) (Col.17, lines 27-40). 
Claims 50-57 
e)	Lohr’s computer generated image is not generated via a user interface provided by one or more processors of a mobile phone as claimed. 
f)	However, the Examiner very kindly directs applicant to change the light pattern, responsive to user input.  For example, as shown in FIGS. 7A and 7B, appearance controller 124 may control one or more light sources 134 to create a polka-dot pattern on the mobile device 100.  Alternatively, light source 134 may include one or more selectable filters 135 that provide a desired light pattern to the transmissive cover 132.  For example, light source 134 may include a star filter 135 to generate the star pattern shown in FIGS. 8A and 8B (Lohr, ¶0038). Also, Computer generated images or patterns, such as digital photographs, clip art, drawings, etc., may also be used to change the appearance of the mobile device 100, as shown in FIGS. 10A and 10B (Lohr, ¶0040). Further, different soft covers 132 may be used to display different portions of single light pattern or image. For example, the back of a mobile device housing may comprise two separate soft covers 132.  To create the appearance of the man standing next to the jeep shown in FIG. 10B, one soft cover 132 may provide the one half of the image, while the other soft cover 132 may provide the other half of the image (Lohr, ¶0043). 
3.	Therefore, the limitations of the claims are met and the rejection made final. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




A)	Claims 27, 30-31, 33, 42-43, 46, 50, 53-54, and 56 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lohr (US 2006/0052063 A1). 
As per claim 27, Lohr discloses a mobile phone (Lohr, Fig.1, mobile phone 100), comprising: one or more processors to provide a user interface (Lohr, Fig.1, controller 122 to provide a user interface 110) configured to: select a light pattern for display on a mobile phone cover (Lohr, Fig.1, ¶0038, selecting desired light pattern for display on cover 132); and generate an image file to represent the selected light pattern (Lohr, Fig.1, ¶0040 and ¶0038, generate images or patterns or digital photographs, clip art, drawings, etc. (i.e. image files) to represent selected desired light patterns; also see ¶0026, video files, music files and the like (i.e. image files)). 
As per claim 30 as applied to claim 27 above, Lohr discloses wherein the selected light pattern and the image file are animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 31 as applied to claim 27 above, Lohr discloses wherein the image file is a GIF image (Lohr, ¶0040, images or patterns such as digital photographs, clip art, drawings, etc. (i.e. GIF)).  
As per claim 33 as applied to claim 27 above, Lohr discloses wherein the selected light pattern comprises an icon associated with a notification (Lohr, ¶0032 and ¶0046, light pattern comprises an icon associated with appearance signaling (i.e. notification)).  

 	As per claim 43 as applied to claim 42 above, Lohr discloses wherein the light pattern is associated with the notification via a user interface on the mobile phone (Lohr, Fig.1, ¶0032, light pattern associated with appearance signaling (i.e. notification) via user interface 110 on the mobile phone 100). 
As per claim 46 as applied to claim 42 above, Lohr discloses wherein the light pattern is animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 50, Lohr discloses an application for a mobile phone (Lohr, Fig.1, ¶0025, an application for mobile phone 100) stored on a non-transitory computer readable medium (Lohr, Fig.1, ¶0023, stored on memory), wherein the application, when executed by a processor (Lohr, Fig.1, ¶0021, processor 120) generates: a user interface operable by a user to (Lohr, Fig.1, user interface 110 for user input) configured to: select a light pattern for display on a mobile phone cover (Lohr, Fig.1, ¶0038, selecting desired light pattern for display on cover 132); and produce an image file to represent the selected light pattern (Lohr, Fig.1, ¶0040 and ¶0038, generate or produce 
As per claim 53 as applied to claim 50 above, Lohr discloses wherein the selected light pattern and the image file are animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 54 as applied to claim 50 above, Lohr discloses wherein the image file is a GIF image (Lohr, ¶0040, images or patterns such as digital photographs, clip art, drawings, etc. (i.e. GIF)).  
As per claim 56 as applied to claim 50 above, Lohr discloses wherein the selected light pattern comprises an icon associated with a notification (Lohr, ¶0032 and ¶0046, light pattern comprises an icon associated with appearance signaling (i.e. notification)).  
B)	Claims 35-41 and 48 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Coverstone (US 9300347 B1).
As per claim 35, Coverstone discloses a mobile phone (Coverstone, Col.13, line 9, mobile device 110), comprising: one or more processors (Coverstone, Col.2, line 3, processor) to provide a user interface (Coverstone, Col.8, line 57, user interface), configured to: select a notification (Coverstone, Col.13, lines 8-13, select indicators for different alerts, callers, messages (these are all notification); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape), wherein the user interface is configured to 
As per claim 37 as applied to claim 35 above, Coverstone discloses wherein the light pattern and the image file are configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration). 
As per claim 38 as applied to claim 35 above, Coverstone discloses wherein the light pattern and the image file are configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).  
As per claim 39 as applied to claim 35 above, Coverstone discloses wherein the light pattern and the image file are animated (Coverstone, Col.5, and line 53, images such as animation).  
As per claim 40 as applied to claim 35 above, Coverstone discloses wherein the image file is a GIF image (Coverstone, Col.5, and line 53, images or videos or animation, notification, etc. (i.e. GIF)). 
As per claim 41 as applied to claim 35 above, Coverstone discloses wherein the user interface is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 28-29, 32, 34, 44-45, 47, 49, 51-52, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (US 2006/0052063 A1) in view of Coverstone (US 9300347 B1). 
As per claim 28 as applied to claim 27 above, Lohr does not explicitly disclose wherein the selected light pattern and the image file are configurable according to a display duration.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 29 as applied to claim 27 above, Lohr does not explicitly disclose wherein the selected light pattern and the image file are configurable according to a display speed.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 

In the same field of endeavor, Coverstone teaches wherein the user interface is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 34 as applied to claim 27 above, Lohr does not explicitly disclose wherein the user interface is configured to: select a notification; associate the notification with the selected light pattern; and cause the mobile phone cover to display the selected light pattern when the mobile phone receives the notification.  
In the same field of endeavor, Coverstone teaches wherein the user interface is configured to: select a notification (Coverstone, Col.13, lines 8-13, select indicators for different alerts, callers, messages (these are all notification); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape); and cause a mobile phone cover to display the light pattern when the mobile phone receives the notification (Coverstone, Col.13, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 44 as applied to claim 42 above, Lohr does not explicitly disclose wherein the light pattern configurable according to a display duration.  
In the same field of endeavor, Coverstone teaches wherein the light pattern configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 45 as applied to claim 42 above, Lohr does not explicitly disclose wherein the light pattern configurable according to a display speed.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 47 as applied to claim 27 above, Lohr does not explicitly disclose wherein the selected light pattern comprises scrolling text.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern comprises scrolling text (Coverstone, Col.21, line 60, lighting can generate scrolling text). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 49 as applied to claim 42 above, Lohr does not explicitly disclose wherein the light pattern comprises scrolling text.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device.
As per claim 51 as applied to claim 50 above, Lohr does not explicitly disclose wherein the selected light pattern and the image file are configurable according to a display duration.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 52 as applied to claim 50 above, Lohr does not explicitly disclose wherein the selected light pattern and the image file are configurable according to a display speed.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 55 as applied to claim 50 above, Lohr does not explicitly disclose wherein the application is configured to post the image file to a social media platform.  
In the same field of endeavor, Coverstone teaches wherein the application is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 57 as applied to claim 50 above, Lohr does not explicitly disclose wherein the user interface is configured to: select a notification; associate the 
In the same field of endeavor, Coverstone teaches wherein the user interface is configured to: select a notification (Coverstone, Col.13, lines 8-13, select indicators for different alerts, callers, messages (these are all notification); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape); and cause a mobile phone cover to display the light pattern when the mobile phone receives the notification (Coverstone, Col.13, lines 8-22, cause mobile cover 100 to display the light pattern or light up when the mobile phone receives alerts, calls, or messages).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643